Citation Nr: 0028660	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Evaluation of post-operative residuals of removal of 
pterygium in both eyes, rated as noncompensably disabling 
from February 12, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for post-operative residuals of the 
removal of pterygium in both eyes and assigned a 
noncompensable evaluation from February 12, 1997.  The 
veteran was notified of the rating action by a letter in 
May 1997.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of the eye issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, February 
12, 1997.


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened generally is 
sufficient to establish a well-grounded claim.  See Arms v. 
West, 12 Vet. App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  The veteran's claim for a compensable evaluation 
for post-operative residuals of the removal of pterygium in 
both eyes is not a claim for an "increased" rating, but 
rather a claim for a higher "original" rating than that 
currently assigned.  See Fenderson, supra.  Nevertheless, 
because the two types of claims are very similar, the Board 
finds that the veteran's allegations alone are sufficient to 
make his claim well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
This duty is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).

The veteran's service-connected eye disability has been 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (1999), which provides that the 
disability is rated for loss of vision, if any.  Loss of 
vision is rated pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  

At a September 2000 hearing, the veteran described some of 
the problems he experienced which he believed were due to 
service-connected disability, including tearing, burning 
sensation in the left eye, redness in the morning, double or 
blurred vision, and light sensitivity.  The clear implication 
of the veteran's testimony is that he believes his disability 
has worsened since the time of his last VA examination in 
May 1998.  Under the circumstances, therefore, the duty to 
assist includes the duty to provide him with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (VA should have scheduled the appellant for another 
examination where appellant complained of increased 
disability two years after the last examination).  
Consequently, a remand is required.  38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(1999).  In the present case, the record shows that the RO 
last issued a SSOC relative to the veteran's claim in 
April 1998.  A review of the record indicates that evidence 
has been received by the RO since then, including a May 1998 
examination report.  It appears that this evidence was 
reviewed for purposes of addressing a claim of service 
connection for cataracts as a result of exposure to ionizing 
radiation (see June 1998 rating decision), but not considered 
relative to the current appeal.  Because the additional 
evidence contains medical evidence pertaining to the 
veteran's service-connected eye disability, it is 
"pertinent" to the claim on appeal.  The appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such consideration in 
writing.  See 38 C.F.R. § 19.31 (1999).  Because no statement 
from the veteran indicating a desire to waive his right of RO 
review has been received, a remand is required to allow the 
RO opportunity to adjudicate this claim in light of the new 
evidence.  38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
service-connected eye disability that has 
not already been made part of the record.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA ophthalmologic 
examination to determine the current 
nature, severity, and characteristics of 
the veteran's service-connected post-
operative residuals of the removal of 
pterygium in both eyes.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
before the examination.  Findings for the 
best corrected and uncorrected visual 
acuity should be reported and the 
examiner should specifically note whether 
any decrease in acuity is attributable to 
pterygium or residuals of pterygium 
removal.  The examiner should note all 
the veteran's eye pathology and 
specifically render an opinion as to what 
eye pathology is related to the service-
connected post-operative residuals of the 
removal of pterygium in both eyes.

3.  The RO should then re-adjudicate the 
claim.  The RO should also consider 
whether "staged" ratings are appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in April 1998.  38 C.F.R. § 19.31 
(1999).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


